tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examinations commerce st mail stop dal dallas texas date release number release date legend org - organization name xx - date address - address org address certified mail dear taxpayer_identification_number person to contact employee identification_number contact numbers phone fax this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated september 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective december 20xx the revocation of your exempt status was made for the following reason as a result of our examination of your activities and financial records for the years ending july 20xx 20xx and 20xx we have determined that your organization has ceased activity as of december 20xx and that there have been no operations or financial activities conducted or planned as such you fail to meet the operational requirements for continued exemption under sec_501 contributions to your organization are no longer deductible you are required to file income_tax returns on form_1120 if you have not already filed these returns and the examiner has not provided you instructions for converting your previously filed form s to form s you should file these income_tax returns with the appropriate service_center for the tax years ending july 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing director eo examinations enclosures publication exempt_organization appeal procedures for unagreed issues form_6018 consent to proposed action - sec_7428 return envelope internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations west meadowview road suite mail stop greensboro nc department of the treasury date date org address certified mail - return receipt requested dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if we issue a determination_letter to you based on technical_advice no further you may also request that we refer this matter for technical_advice as explained in publication administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final letter rev catalog number 34809f revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f schedule number or exhibil form 886-a rev date name of taxpayer year period ended dec 20xx 20xx 20xx tax identification_number org ein explanations of items legend org - organization name xx - date president - president issues whether the tax-exempt status of org the organization under sec_501 as an organization described in sec_501 should be revoked due to lack of activity and excessive fund raising expenses facts the organization was founded in 20xx at the time the president president was a pastor dealing with family problems and counseling individuals regarding alcohol and spousal abuse a common denominator with a lot of these individuals was a child with a handicap disability or life threatening illness the medical situation forced fathers to become workaholics and mothers to become caregivers causing a communication breakdown oftentimes one parent would leave the relationship forcing the other to handle everything on their own the organization was formed to assist these families and relieve some of the burden the organization tried to provide a benefit that would help the entire family the family what benefit was needed the organization has helped families in various ways including but not limited to providing vacations with trained nurses or aides to assist in the care of the child handicapped accessible vans or other automobiles transportation financial assistance housing assistance computer systems relocation assistance therapies exercise equipment or simply assistance in finding programs and services available to them it was determined with at the peak of the organization's activities from the middle of 20xx through 20xx org provided services to five or six families a month at a value of approximately dollar_figure per family the organization provided services to families nationwide when a request was received the legitimacy of the illness was confirmed with a confidential letter to the child's physician applicants must sign a release allowing the organization to obtain this information the family was then scheduled for a personal visit president traveled to each family that was being considered for benefits during the personal visit the problems that the family was facing were discussed and president along with the family determined what type of benefit would best meet the family's needs the organization's available funds as well as the number of families seeking assistance were considered before awarding a benefit the amount and extent of the organization's activities has decreased steadily since 20xx and are currently non-existent although the decline in services is due largely to the fact that the organization has struggled with financing since 20xx other factors have contributed to the decline as well these factors include form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov -page_1 schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended dec 20xx 20xx 20xx tax identification_number org ein e e e e president has not received any compensation from the organization since 20xx and has had to seek other employment this makes it impossible for him to travel to meet with families requesting assistance the entire board_of directors has resigned there is no longer any staff to take requests for services or to solicit families that may require assistance the organization does not have any operating funds o assets consist of approximately dollar_figure in cash which will be used to cover the costs of closing down the organization and a buick lesabre with big_number miles which will be sold the receipts to be used for closing down the organization the organization's primary source_of_income was direct public support fund-raising was primarily through outsourced telemarketing services telemarketing services include solicitation and caging collecting donations and record keeping separate fees are paid_by the organization for each service and a brokerage fee is added to the cost when a broker is utilized fund-raising companies charge the organization a fee of to of the total monies collected on behalf of the organization the fund-raising companies explain the high rates of fees are due to the expenses related to cold calling research shows that these fees are common to professional fund-raising during 20xx president tried to negotiate better terms with the fund-raising companies to no avail he has since ended his contract with all fund-raising companies president nor the board_of directors has the time to solicit funds on their own and as such the organization no longer has any significant source of revenue neither law organizations described in sec_501 are corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals federal tax regulations sec_1_501_c_3_-1 states that an organization must be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals federal tax regulation sec_1_501_c_3_-1 further states that in order for an organization to be regarded as operated exclusively for one or more exempt purposes it must engage primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer year period ended dec 20xx 20xx 20xx tax identification_number org ein explanations of items an organization described in sec_170 normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption from a governmental_unit or from direct or indirect_contributions from the general_public federal tax regulation sec_1_170a-9 states that an organization must be so organized and operated as to attract new and additional public or governmental support on a continuous basis an organization will be considered to meet this requirement if fide program for solicitation of funds from the general_public community or membership group involved or if organizations described in sec_170 through vi it carries on activities designed to attract support from governmental units or other it maintains a continuous and bona- taxpayer’s position the ceo and entire board have tendered letters of resignation as it is believed that the organization cannot continue to operate due to financial reasons president president can no longer justify the extraneous fees charged by the fund-raising companies and is not in a position to solicit donations without their services organization but cannot ensure the timely dissolution of the organization and has signed form_6018 consent to proposed action - sec_7428 agreeing to the revocation he originally wanted to dissolve and terminate the government’s position it is the position of the government that the organization no longer qualifies as an organization exempt under sec_501 as an organization described in sec_501 the fact that the organization consistently applies less than of its annual revenues to charitable purposes shows that the organization is no longer primarily operated for an exempt_purpose the organization previously received a substantial part of its support from contributions from the general_public but is no longer able to attract new and additional support on a continual basis in determining whether an organization maintains a continuous and bona_fide program for solicitation of funds from the general_public or community consideration will be given to whether the scope of its fund-raising activities is reasonable in light of its charitable activities the organization's fund-raising activities are not reasonable as more than of the organization's annual revenues are devoted to fund-raising expenses president has indicated that he has nullified all contracts with fund-raising companies due to the excessive fees and that he does not have the time necessary to devote to fund-raising purposes form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended dec 20xx 20xx 20xx tax identification_number org ein the organization has provided only an insignificant amount of services to families since 20xx is currently not performing any exempt_activities and does not intend to reinitiate any exempt_activities in the future conclusion the organization's exempt status will be revoked effective december 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
